UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20429 Form 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-133649 STERLINGBANKS, INC. (Exact name of small business issuer as specified in its charter) New Jersey 20-4647587 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3100 Route 38, Mount Laurel, New Jersey 08054 (Address of principal executive offices) 856-273-5900 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YESNO X State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: 5,843,774 shares of common stock outstanding as of November 8, 2007. Transitional Small Business Disclosure Format (check one): YesNo X STERLING BANKS, INC. FORM 10-QSB FOR THE QUARTER ENDED SEPTEMBER 30, 2007 INDEX Part I FINANCIAL INFORMATION Page Item 1. Consolidated Financial Statements Balance Sheets 3 Statements of Operations 5 Statements of Shareholders’ Equity 6 Statements of Cash Flows 7 Notes to Financial Statements 8 Item 2. Management’s Discussion and Analysis 15 Item 3. Controls and Procedures 20 Part II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 EXHIBITS Exhibit 3.1 Amended and Restated Bylaws of Sterling Banks, Inc. (incorporated by reference to Exhibit 3.1 of the Company’s Current Report on Form 8-K dated September25, 2007). Exhibit 31.1 Certification of Chief Executive Officer pursuant to §302 of the Sarbanes-Oxley Act of 2002. Exhibit 31.2 Certification of Chief Financial Officer pursuant to §302 of the Sarbanes-Oxley Act of 2002. Exhibit 32.1 Certification of Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002. 2 Part I.Financial Information Item 1.Financial Statements STERLING BANKS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2006 September 30, 2007 (unaudited) December 31, 2006 ASSETS Cash and cash due from banks $ 15,088,000 $ 16,064,000 Federal funds sold 1,336,000 6,878,000 Cash and cash equivalents 16,424,000 22,942,000 Investment securities held-to-maturity, at cost (fair value of $7,066,000 at September 30, 2007 and $9,087,000 at December 31, 2006) 7,194,000 9,292,000 Investment securities available-for-sale, at fair value 48,049,000 47,526,000 Total investment securities 55,243,000 56,818,000 Restricted stock, at cost 1,796,000 1,436,000 Loans held for sale 231,000 1,618,000 Loans 312,593,000 243,283,000 Less: allowance for loan losses (2,829,000 ) (1,760,000 ) Total net loans 309,764,000 241,523,000 Goodwill and other intangible assets 15,011,000 - Bank premises and equipment, net 9,977,000 6,922,000 Accrued interest receivable and other assets 7,832,000 5,989,000 Total assets $ 416,278,000 $ 337,248,000 See Notes to Consolidated Financial Statements 3 STERLING BANKS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2006 September 30, 2007 (unaudited) December 31, 2006 LIABILITIES Deposits Noninterest-bearing $ 42,648,000 $ 39,021,000 Interest-bearing 321,596,000 256,269,000 Total deposits 364,244,000 295,290,000 Federal Home Loan Bank advances and other borrowings 7,050,000 5,885,000 Accrued interest payable and other accrued liabilities 1,607,000 1,305,000 Total liabilities 372,901,000 302,480,000 COMMITMENTS AND CONTINGENCIES (Note 2) SHAREHOLDERS' EQUITY Common stock, $2 par value, 15,000,000 shares authorized; 5,843,774 and 4,783,568 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively 11,688,000 9,567,000 Preferred stock, 10,000,000 shares authorized; no shares issued and outstanding - - Additional paid-in capital 29,700,000 22,930,000 Retained earnings 2,313,000 2,931,000 Accumulated other comprehensive loss (324,000 ) (660,000 ) Total shareholders' equity 43,377,000 34,768,000 Total liabilities and shareholders' equity $ 416,278,000 $ 337,248,000 See Notes to Consolidated Financial Statements 4 STERLING BANKS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) For the three months ended September 30, 2007 For the three months ended September 30, 2006 For the nine months ended September 30, 2007 For the nine months ended September 30, 2006 INTEREST INCOME Interest and fees on loans $ 6,031,000 $ 4,800,000 $ 16,984,000 $ 14,621,000 Interest and dividends on securities 598,000 729,000 1,946,000 1,988,000 Interest on federal funds sold 145,000 77,000 428,000 296,000 Total interest and dividend income 6,774,000 5,606,000 19,358,000 16,905,000 INTEREST EXPENSE Interest on deposits 3,423,000 2,548,000 9,665,000 7,275,000 Interest on Federal Home Loan Bank advances and other borrowings 110,000 87,000 247,000 342,000 Total interest expense 3,533,000 2,635,000 9,912,000 7,617,000 Net interest income 3,241,000 2,971,000 9,446,000 9,288,000 PROVISION FOR LOAN LOSSES - 45,000 101,000 135,000 Net interest income after provision for loan losses 3,241,000 2,926,000 9,345,000 9,153,000 NONINTEREST INCOME Service charges 71,000 60,000 214,000 192,000 Miscellaneous fees and other 148,000 115,000 406,000 326,000 Total noninterest income 219,000 175,000 620,000 518,000 NONINTEREST EXPENSES Compensation and benefits 1,876,000 1,517,000 5,345,000 4,558,000 Occupancy, equipment and data processing 924,000 734,000 2,555,000 2,133,000 Marketing and business development 219,000 149,000 572,000 461,000 Professional services 150,000 37,000 535,000 317,000 Other operating expenses 433,000 182,000 1,153,000 630,000 Total noninterest expenses 3,602,000 2,619,000 10,160,000 8,099,000 INCOME (LOSS) BEFORE INCOME TAX EXPENSE (BENEFIT) (142,000 ) 482,000 (195,000 ) 1,572,000 INCOME TAX EXPENSE (BENEFIT) (48,000 ) 183,000 (54,000 ) 597,000 NET INCOME (LOSS) $ (94,000 ) $ 299,000 $ (141,000 ) $ 975,000 NET INCOME (LOSS) PER COMMON SHARE Basic and Diluted $ (0.02 ) $ 0.06 $ (0.03 ) $ 0.19 WEIGHTED AVERAGE SHARES OUTSTANDING Basic 5,843,774 5,014,601 5,620,187 5,009,429 Diluted 5,843,774 5,103,315 5,620,187 5,107,225 CASH DIVIDENDS PER COMMON SHARE $ 0.03 $ 0.03 $ 0.09 $ 0.09 See Notes to Consolidated Financial Statements 5 STERLING BANKS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Accumulated Additional Other Total Common Stock Paid-In Retained Comprehensive Shareholders' Shares Amount Capital Earnings Income (Loss) Equity December 31, 2005 4,536,452 $ 9,073,000 $ 23,263,000 $ 2,746,000 $ (834,000 ) $ 34,248,000 Comprehensive income: Net income – 2006 - - - 975,000 - 975,000 Change in net unrealized loss on securities available-for-sale, net of reclassification adjustment and tax effects - 94,000 94,000 Total comprehensive income 1,069,000 Cash dividends paid ($0.09 per share) - - - (410,000 ) - (410,000 ) Stock compensation - - 7,000 - - 7,000 Net proceeds from issuance of common stock 12,177 24,000 79,000 - - 103,000 5% Common stock dividend 227,181 455,000 (457,000 ) (2,000 ) September 30, 2006 4,775,810 $ 9,552,000 $ 22,892,000 $ 3,311,000 $ (740,000 ) $ 35,015,000 December 31, 2006 4,783,568 $ 9,567,000 $ 22,930,000 $ 2,931,000 $ (660,000 ) $ 34,768,000 Comprehensive income: Net loss – 2007 - - - (141,000 ) - (141,000 ) Change in net unrealized loss on securities available-for-sale, net of reclassification adjustment and tax effects - 336,000 336,000 Total comprehensive income 195,000 Cash dividends paid ($0.09 per share) - - - (477,000 ) - (477,000 ) Stock compensation - - 19,000 - - 19,000 Acquisition of Farnsworth Bancorp, Inc. 768,438 1,537,000 7,246,000 - - 8,783,000 Net proceeds from issuance of common stock 13,493 27,000 64,000 - - 91,000 21 for 20 Common stock split 278,275 557,000 (559,000 ) - - (2,000 ) September 30, 2007 5,843,774 $ 11,688,000 $ 29,700,000 $ 2,313,000 $ (324,000 ) $ 43,377,000 See Notes to Consolidated Financial Statements 6 STERLING BANKS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (141,000 ) $ 975,000 Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 755,000 690,000 Provision for loan losses 101,000 135,000 Net amortization of purchase premiums and discounts on securities 39,000 69,000 Net amortization of core deposit intangible 188,000 - Stock compensation 19,000 7,000 Realized gain on sales of equipment (9,000 ) (8,000 ) Realized gain on sales of securities available-for-sale (5,000 ) - Proceeds from sale of loans held for sale 5,148,000 195,657,000 Originations of loans held for sale (3,761,000 ) (159,182,000 ) Changes in operating assets and liabilities: Increase in accrued interest receivable and other assets (622,000 ) (708,000 ) (Decrease) Increase in accrued interest payable and other accrued liabilities (2,186,000 ) 193,000 Net cash provided by (used in) operating activities (474,000 ) 37,828,000 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of securities available-for-sale (4,883,000 ) (7,886,000 ) Purchases of securities held-to-maturity (75,000 ) (875,000 ) Proceeds from sales of securities available-for- sale 20,503,000 - Proceeds from maturities of securities available-for-sale 3,000,000 - Proceeds from maturities of securities held-to-maturity 875,000 - Proceeds from principal payments on mortgage-backed securities available-for-sale 1,980,000 2,380,000 Proceeds from principal payments on mortgage-backed securities held-to-maturity 1,285,000 1,868,000 Purchases of restricted stock (400,000 ) - Net proceeds from sale of restricted stock 241,000 221,000 Net decrease (increase) in loans 6,360,000 (18,246,000 ) Proceeds from sales of equipment 28,000 62,000 Purchases of premises and equipment (1,657,000 ) (1,419,000 ) Cash acquired in acquisition, net of cash paid 3,096,000 - Net cash provided by (used in) investing activities 30,353,000 (23,895,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Net proceeds from issuance of common stock 91,000 103,000 Dividends paid (477,000 ) (412,000 ) Net increase (decrease) in noninterest-bearing deposits 3,627,000 (831,000 ) Net decrease in interest-bearing deposits (40,395,000 ) (11,877,000 ) Proceeds from issuance of trust preferred securities 6,000,000 - Repayments of Federal Home Loan Advances (5,243,000 ) (4,906,000 ) Net cash used in financing activities (36,397,000 ) (17,923,000 ) DECREASE IN CASH AND CASH EQUIVALENTS (6,518,000 ) (3,990,000 ) CASH AND CASH EQUIVALENTS, JANUARY 1, 22,942,000 18,168,000 CASH AND CASH EQUIVALENTS, SEPTEMBER 30, $ 16,424,000 $ 14,178,000 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest on deposits and borrowed funds $ 9,985,000 $ 7,564,000 Income taxes $ 140,000 $ 610,000 See Notes to Consolidated Financial Statements 7 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.DESCRIPTION OF BUSINESS Sterling Banks, Inc. (the “Company”) is a bank holding company incorporated under the laws of the State of New Jersey on February 28, 2006 for the sole purpose of becoming the holding company of Sterling Bank (the “Bank”).At the 2006 Annual meeting of Shareholders held on December 12, 2006, shareholders of the Bank approved a proposal to reorganize the Bank into the holding company form of organization in accordance with a Plan of Acquisition.The Company recognized the assets and liabilities transferred at the carrying amounts in the accounts of the Bank as of March 16, 2007, the effective date of the reorganization.All information for periods prior to March 16, 2007 relate to the Bank prior to the reorganization.Pursuant to the Plan of Acquisition, each outstanding share of Sterling Bank was converted into one share of Sterling Banks, Inc.Sterling Banks, Inc. is authorized to issue 15,000,000 shares of common stock, par value $2.00 per share, and 10,000,000 shares of preferred stock, with no par value per share.Options outstanding under Sterling Bank’s various stock option Plans were converted into options to purchase shares of Sterling Banks, Inc. on the same terms and conditions. The Bank is a commercial bank, which commenced opera­tions on December 7, 1990.The Bank is chartered by the New Jersey Department of Banking and Insurance and is a member of the Federal Reserve System and the Federal Deposit Insurance Corporation.The Bank maintains its principal office at 3100 Route 38 in Mount Laurel, New Jersey and has eleven other full service branches.The Bank’s primary deposit products are checking, savings and term certificate accounts, and its primary loan products are consumer, residential mortgage and commercial loans. NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Financial Statements and Basis of Presentation The financial statements included herein have not been audited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted; therefore, these financial statements should be read in conjunction with the audited financial statements and the notes thereto for the year ended December 31, 2006.The accompanying financial statements reflect all adjustments which are, in the opinion of management, necessary to present a fair statement of the results for the interim periods presented.Such adjustments are of a normal recurring nature.The results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. The financial statements include the accounts of Sterling Banks, Inc. and its wholly-owned subsidiary, Sterling Bank.Sterling Banks Capital Trust I is a wholly-owned subsidiary but is not consolidated because it does not meet the requirements.All significant inter-company balances and transactions have been eliminated. Use of Estimates The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from such estimates.A material estimate that is particularly susceptible to significant change in the near term is the determination of the allowance for loan losses. 8 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Commitments In the normal course of business, there are various outstanding commitments to extend credit, such as letters of credit and unadvanced loan commitments, which are not reflected in the accompanying financial statements.Management does not anticipate any material losses as a result of these commitments. Contingencies The Company, from time to time, is a party to routine litigation that arises in the normal course of business.Management does not believe the resolution of this litigation, if any, would have a material adverse effect on the Company’s financial condition or results of operations.However, the ultimate outcome of any such matter, as with litigation generally, is inherently uncertain and it is possible that some of these matters may be resolved adversely to the Company. Investments The Company has identified investment securities that will be held for indefinite periods of time, including securities that will be used as part of the Company’s asset/liability management strategy and that may be sold in response to changes in interest rates, prepayments and similar factors.These securities are classified as “available-for-sale” and are carried at fair value, with any temporary unrealized gains or losses reported as a separate component of other comprehensive income, net of the related income tax effect.Declines in the fair value of individual available-for-sale securities below their cost that are other than temporary, result in write-downs of the individual securities to their fair value and are included in noninterest income in the statements of operations.Factors affecting the determination of whether an other-than-temporary impairment has occurred include a downgrading of the security by a rating agency, a significant deterioration in the financial condition of the issuer, or that the Company would not have the intent and ability to hold a security for a period of time sufficient to allow for any anticipated recovery in fair value.The unrealized losses that existed as of September 30, 2007 are the result of market changes in interest rates since the securities purchase.This factor coupled with the fact the Company has both the intent and ability to hold securities for a period of time sufficient to allow for any anticipated recovery in fair value substantiates that the unrealized losses in the available-for-sale portfolio are temporary. Business Combinations Business combinations are accounted for under the purchase method of accounting.Under the purchase method, assets and liabilities of the business acquired are recorded at their estimated fair values as of the date of acquisition with any excess of the cost of the acquisition over the fair value of the net tangible and intangible assets acquired recorded as goodwill.Results of operations of the acquired business are included in the operations statement from the date of acquisition. 9 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Goodwill and Other Intangibles Assets Goodwill, the excess of cost over fair value of net assets acquired, amounted to approximately $11.7 million at September 30, 2007.Goodwill is not amortized into net income but rather is tested at least annually for impairment.Other intangible assets, which consist of core deposit intangibles, totaled approximately $3.3 million at September 30, 2007.This amount is amortized over its estimated useful life (ten years) and is also subject to impairment testing. Impairment of Long-Lived Assets The Company reviews long-lived assets, including property and equipment and definite lived intangibles, for impairment whenever events or changes in business circumstances indicate that the carrying amount of the assets may not be fully recoverable.An impairment loss would be recognized when estimated undiscounted future cash flows expected to result from the use of the asset and its eventual disposition is less than its carrying amount.Impairment, if any, is assessed using discounted cash flows.No impairments have occurred to date. Income Taxes When corporate income tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is “more-likely-than not” that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. The evaluation of a tax position taken is considered by itself and not offset or aggregated with other positions. Tax positions that meet the “more-likely-than not” recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest and penalties associated with unrecognized tax benefits are recognized in income tax expense on the statement of operations. Recent Accounting Pronouncements Statement No. 157 Fair Value Measurements (“SFAS No. 157”) In September 2006, the FASB issued SFAS No. 157, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measures.SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, with early adoption encouraged.The Company will adopt the provisions of SFAS No. 157 on a prospective basis, effective January 2008, with the exception of certain financial instruments for which retrospective application is required.The adoption of SFAS No. 157 is not expected to materially affect the Company’s financial position or results of operations. 10 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Recent Accounting Pronouncements (continued) Statement No. 159 The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”) In February 2007, the FASB issued SFAS No. 159, which permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.SFAS No. 159 is effective for the Company beginning January 1, 2008, with early adoption permitted provided the entity also elects to apply the provisions of SFAS No. 157.The adoption of SFAS No. 159 is not expected to materially affect the Company’s financial position or results of operations. NOTE 3.BUSINESS COMBINATION On March 16, 2007, Farnsworth Bancorp, Inc. (“Farnsworth”), which was the parent company of Peoples Savings Bank, based in Bordentown, New Jersey, merged (the “Merger”) with and into the Company, with the Company as the surviving entity.At the same time, Peoples Savings Bank merged (the “Bank Merger”, and, together with the Merger, the “Transaction”) into the Bank with the Bank as the surviving entity.The Transaction has been accounted for as a purchase and the results of operations of Farnsworth since the acquisition date have been included in the Company’s consolidated financial statements.The purchase price of approximately $18.3 million, which consisted of 768,438 shares (806,860 shares as a result of the stock split in 2007) of Company common stock valued at $11.43 per share ($10.89 per share as a result of the stock split in 2007) ($8,783,000) and cash of $9.5 million, was allocated based upon the fair value of the assets and liabilities acquired as follows: Loans, net $ 74,702,000 Investments 20,785,000 Intangible asset (core deposit intangible) 3,471,000 Deposits (105,722,000 ) Other, net (including acquired cash and cash equivalents of $12,598,000) 13,320,000 Net fair value of assets acquired 6,556,000 Purchase price, including acquisition costs 18,284,000 Goodwill $ 11,728,000 The allocations made are preliminary and such amounts are subject to adjustments as additional analysis is performed or obtained from third party sources.Approximately, $3.5 million was allocated to core deposit intangibles at acquisition and is being amortized over a period of ten years. Pro forma unaudited operating results for the nine months ended September 30, 2007 and 2006, giving effect to the Transaction as if it had occurred as of January 1, 2006 are as follows: 2007 2006 Interest income $ 20,474,000 $ 21,212,000 Interest expense 10,623,000 9,641,000 Net income (loss) (878,000 ) 403,000 Basic EPS (.16 ) .07 Diluted EPS (.16 ) .07 11 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 3.BUSINESS COMBINATION (continued) These unaudited pro forma results have been prepared for comparative purposes only and include certain adjustments.All adjustments were tax effected.They do not purport to be indicative of the results of operations that actually would have resulted had the combination occurred on January 1, 2006 or of future results of operations of the consolidated entities. NOTE 4.EARNINGS PER SHARE Basic earnings per common share are computed by dividing net income by the weighted average number of common shares outstanding.Shares issued during the period are weighted for the portion of the period that they were outstanding during the year.The weighted average number of common shares outstanding for the three months ended September 30, 2007 and 2006 were 5,843,774 and 5,014,601, respectively, and for the nine months ended September 30, 2007 and 2006 were 5,620,187 and 5,009,429, respectively.Diluted earnings per common share consider common share equivalents (when dilutive) outstanding during each year.Both basic and diluted earnings per share computations give retroactive effect to the stock splits issued in 2007.Shares issuable upon the exercise of stock options were not considered in the calculation of net loss per share in 2007, as their inclusion would be anti-dilutive.The effect for the three and nine months ended September 30, 2006 was an additional 88,714 and 97,796 shares for dilution, respectively. NOTE 5.STOCK-BASED EMPLOYEE COMPENSATION Effective January 1, 2006, the Company adopted Financial Accounting Standards Board (“FASB”) Statement No. 123 Share-Based Payment (Revised 2004)(“SFAS 123R”) utilizing the modified prospective approach.Under the modified prospective transition method, the Company is required to recognize compensation cost for 1) all share-based payments granted prior to, but not vested as of, January 1, 2006 based on the grant date fair value estimated in accordance with the original provisions of SFAS 123; and 2) for all share-based payments granted on or after January 1, 2006 based on the grant date fair value estimated in accordance with SFAS 123R.In accordance with the modified prospective method, the Company did not restate prior period results. Prior to January 1, 2006, the Bank accounted for share-based payments under the recognition and measurement provisions of APB Opinion No. 25, Accounting for Stock Issued to Employees, and related Interpretations, as permitted by FASB Statement No. 123, Accounting for Stock-Based Compensation. All outstanding stock options as of January 1, 2006 were fully vested, thus no compensation expense was recognized during the nine months ended September 30, 2006 for such options.During the nine months ended September 30, 2007 and 2006, the Company issued 7,500 and 33,150 options, respectively, with an exercise price of $8.05 and $12.01, respectively, to employees that vest in equal annual installments over ten years.The Company uses the Black-Scholes option pricing model to estimate the fair value of stock-based awards in 2007 and 2006.The estimated fair value per option awarded in 2007 was $2.64 based on the following assumptions: risk free interest rate of 5.0%, dividend yield of 1.0%, expected volatility of 20% and expected life of options of eight years.The estimated fair value per option awarded in 2006 was $3.75 based on the following assumptions: risk free interest rate of 4.5%, dividend yield of 1.0%, expected volatility of 20% and expected life of options of eight years.Compensation cost charged to income for the nine months ended September 30, 2007 and 2006 was $19,000 and $7,000, respectively. 12 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 5.STOCK-BASED EMPLOYEE COMPENSATION (continued) As of September 30, 2007, there was approximately $228,000 of total unrecognized compensation cost related to share-based payments which is expected to be recognized over a ten year period.Of the 70,548 unvested options at December 31, 2006, 3,653 options vested in 2007, 2,500 options expired and 64,395 options remain unvested at September 30, 2007. NOTE 6.COMMON STOCK The Company paid a quarterly cash dividend of $0.03 per common share in February, May, August and November 2006.The Company paid a cash dividend of $0.03 per common share in February, May and August 2007. The Company paid a 5% stock dividend in September 2006. The Company issued a 21 for 20 stock split in September 2007. During the nine months of 2006, 12,177 stock options were exercised at a range of $6.91 to $10.00 per share.During the nine months of 2007, 13,493 stock options were exercised at a range of $6.66 to $8.04 per share. In March 2007, the Company issued 768,438 shares (806,860 shares as a result of the stock split in 2007) of common stock in connection with the acquisition of Farnsworth Bancorp, Inc. (Note 3). NOTE 7.CAPITAL RATIOS The Bank is subject to various regulatory capital requirements administered by state and federal banking agencies.Failure to meet minimum capital requirements can initiate certain mandatory and possible additional discretionary actions by regulators that, if undertaken, could have a direct material effect on the Company’s financial statements.Under capital adequacy guidelines and the regulatory framework for prompt corrective action, the Bank must meet specific capital guidelines that involve quantitative measures of the Bank’s assets, liabilities, and certain off-balance-sheet items as calculated under regulatory accounting practices.The Bank’s capital amounts and classification are also subject to qualitative judgments by the regulators about components, risk weightings, and other factors. Quantitative measures established by regulation to ensure capital adequacy require the Bank to maintain minimum amounts and ratios (set forth in the following table) of Total and Tier I capital (as defined in the regulations) to risk-weighted assets (as defined), and of Tier I capital to average assets (as defined). 13 STERLING BANKS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 7.CAPITAL RATIOS (continued) The Bank’s actual capital amounts and ratios are presented in the following tables (amounts in thousands, except percentages): For Capital To Be Well Actual Adequacy Purposes Capitalized Amount Ratio Amount Ratio Amount Ratio As of September 30, 2007: Total Capital (to Risk-Weighted Assets) $35,859 11.05% >$25,968 >8.0% >$32,460 >10.0% Tier I Capital (to Risk-Weighted Assets) $32,958 10.15% >$12,984 >4.0% >$19,476 >6.0% Tier I Capital (to Average Assets) $32,958 8.06% >$16,362 >4.0% >$20,452 >5.0% For Capital To Be Well Actual Adequacy Purposes Capitalized Amount Ratio Amount Ratio Amount Ratio As of December 31, 2006: Total Capital (to Risk-Weighted Assets) $37,263 13.77% >$21,649 >8.0% >$27,062 >10.0% Tier I Capital (to Risk-Weighted Assets) $35,428 13.09% >$10,825 >4.0% >$16,237 >6.0% Tier I Capital (to Average Assets) $35,428 10.39% >$13,634 >4.0% >$17,043 >5.0% NOTE 8.INCOME TAXES The Company adopted the provisions of FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48), on January 1, 2007. The Company files US federal income tax returns and state income tax returns in New Jersey.
